Citation Nr: 0001088	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  95-40 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
diagnosed as atopic eczema and intertrigo.

2.  Entitlement to service connection for chest pain.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
November 1991.

This appeal arose from a January 1995 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied 

entitlement to the requested benefits.  This decision was 
confirmed and continued by a rating action issued in October 
1998.


FINDING OF FACT

The veteran has not submitted competent medical evidence that 
he currently suffers from atopic eczema and intertrigo, and 
chest pain, that can be related to his period of service.


CONCLUSION OF LAW

The claims of entitlement to service connection for atopic 
eczema and intertrigo, and for chest pain, are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issues before the Board of Veterans' Appeals (Board) are 
whether the veteran is entitled to service connection for 
atopic eczema and intertrigo, and for chest pain.  A veteran 
who submits a claim for benefits to the VA shall have the 
burden of offering sufficient evidence to justify a belief by 
a fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In the 
absence of evidence of a well grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran 

must offer medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  
Epps, 126 F.3d at 1468-69.

A veteran may also establish a well grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under the case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).


FACTS

Skin disorder

The veteran's service medical records indicated that his skin 
was normal at the time that he entered active duty in October 
1984.  On October 9, 1987, he was seen with complaints of a 
rash.  There was no edema, drainage or signs of infection.  
The assessment was razor burn, rule out pseudofolliculitis 
barbae.  His skin was noted to be normal during examinations 
conducted in September 1988 and November 1989.  It was also 
normal at the time of the separation examination performed in 
November 1991.

The veteran was examined by VA in January 1998.  A skin 
diseases examination noted his complaints of a skin rash 
since 1994 or 1995.  He described it as pruritic and 
indicated that it would come and go.  The objective 
examination noted 

eczematous patches with scaliness and follicular accentuation 
in the elbows.  There was also hyperpigmentation in the groin 
and the scrotum.  The diagnoses were atopic eczema and 
intertrigo.


Chest pain

The veteran's service medical records showed that his chest 
was within normal limits at the time of the entrance 
examination performed in October 1984, an extension 
examination of September 1988 and an examination of November 
1989.  On August 29, 1991, he reported a one week history of 
left-sided, anterior chest wall aching pain that was worse 
with palpation and deep inspiration.  He knew of nothing that 
tended to improve the pain.  He denied fever and chills, 
although he noted that he had an occasional cough with yellow 
sputum.  There was no known trauma.  The objective 
examination noted that his chest was tender to palpation 
along number 4, 5, and 6 anterior ribs.  The assessment was 
costochondritis.  A chest x-ray performed in October 1991 
noted that his heart was normal.  A separation examination 
conducted in November 1991 was within normal limits.

VA examined the veteran in January 1998.  He did complain of 
some occasional shortness of breath.  However, the 
examination of the chest was normal and his heart displayed a 
regular rate and rhythm.


ANALYSIS

The objective evidence of record indicates that the veteran 
has been diagnosed as currently suffering from atopic eczema 
and intertrigo.  There was one notation in service of razor 
burn; however, no skin condition was ever diagnosed in 
service.  Significantly, there is no objective competent 
medical evidence establishing a link between the veteran's 
currently diagnosed skin disorders and his service.  In 
regard to the claim for service connection for a condition 
manifested by chest pain, it is 

noted that the veteran did have one complaint of chest wall 
pain in service, which was diagnosed as costochondritis.  
However, there is no objective competent medical evidence of 
the existence of a current disability manifested by chest 
pain.  The only evidence of record suggesting the existence 
of current disabilities related to his service is the 
veteran's assertions.  However, the veteran, as a layperson, 
does not have the medical expertise needed to render 
diagnoses or opinions as to medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

Therefore, it is concluded that the veteran has failed to 
present evidence of well grounded claims for service 
connection for atopic eczema and intertrigo, and for chest 
pain.


ORDER

Service connection for atopic eczema and intertrigo, and for 
chest pain, is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

